Citation Nr: 1637599	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-13 332	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for genital warts.

6.  Entitlement to service connection for a left elbow disorder.

7.  Entitlement to service connection for lipomas of the lower back and forearms.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with chest pain and hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 2008 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that, in pertinent part, denied the above claims.

In a December 2011 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had requested a Board hearing before a Veterans Law Judge to be held at the RO.  The requested hearing was scheduled to be held in November 2012.  In correspondence dated in November 2012, the Veteran indicated that he wished to cancel the scheduled hearing. 

In an August 2016 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to total disability rating based upon individual unemployability (TDIU).  This issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  38 C.F.R. §§ 19.9(b), 3.155 (2015).

The Veteran's claims file has been converted into a paperless claims file via the 
Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.


FINDING OF FACT

In correspondence dated in November 2012, prior to the promulgation of a decision, the Veteran indicated that he elected to withdraw all issues on appeal with the Board, specifically referencing his claims relating to the left ankle, back, knees, warts, lipomas, left elbow, and GERD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for a left ankle disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

 2.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for a back disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

 5.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for genital warts have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for a left elbow disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for lipomas of the lower back and forearms have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for GERD with chest pain and hiatal hernia have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence dated November 2012, the Veteran indicated that he wished to withdraw all issues on appeal, specifically identifying the issues captioned above.  The Veteran's representative acknowledged the withdrawal in the August 2016 Informal Hearing Presentation.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

ORDER

The appeal as to the issue of service connection for a left ankle disorder is dismissed.

The appeal as to the issue of service connection for a back disorder is dismissed.

The appeal as to the issue of service connection for a left knee disorder is dismissed.

The appeal as to the issue of service connection for a right knee disorder is dismissed.

The appeal as to the issue of service connection for genital warts is dismissed.

The appeal as to the issue of service connection for a left elbow disorder is dismissed.

The appeal as to the issue of service connection for lipomas of the lower back and forearms is dismissed.

The appeal as to the issue of service connection for GERD with chest pain and hiatal hernia is dismissed.




		
Jonathan Hager 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


